                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

ARTHUR ROUSE, et al.,

       Plaintiffs,                                          Civil Action No. 20-CV-12308

v.                                                          HON. BERNARD A. FRIEDMAN

GRETCHEN WHITMER, et al.,

      Defendants.
__________________________/

ORDER ACCEPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

               This matter is presently before the Court on plaintiff John Moore’s motion for

severance or dismissal (docket entry 27). Magistrate Judge R. Steven Whalen has submitted a

Report and Recommendation (“R&R”) in which he recommends that the motion be denied without

prejudice. No party has filed objections to the R&R and the objection period has passed. The Court

has reviewed plaintiff’s motion and the R&R and agrees with the magistrate judge’s analysis and

recommendation. Accordingly,



               IT IS ORDERED that Magistrate Judge Whalen’s R&R is hereby accepted and

adopted as the findings and conclusions of the Court (docket entry 51).



               IT IS FURTHER ORDERED that plaintiff’s motion for severance or dismissal is

denied without prejudice (docket entry 27).



                                              s/Bernard A. Friedman
 Dated: May 7, 2021                           Bernard A. Friedman
        Detroit, Michigan                     Senior United States District Judge
                                    CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first-class U.S. mail on May 7, 2021.
                                                  s/Johnetta M. Curry-Williams
                                                  Case Manager
